Title: From Thomas Jefferson to United States Congress, 23 November 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate & House of Representatives of the United States
                     
                        Nov. 23. 1807.
                  
                        Agreeably to the assurance given in my message at the opening of the present session of Congress, I now lay
                            before you a copy of the proceedings & of the evidence exhibited on the arraignment of Aaron Burr & others before the
                            Circuit Court of the United States held in Virginia in the course of the present year, in as authentic form as their
                            several parts have admitted.
                        
                            Th: Jefferson
                            
                            
                        
                    